COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ONE THOUSAND FIVE HUNDRED                                     No. 08-13-00312-CV
 SIXTY-FOUR DOLLARS IN                          §
 UNITED STATES CURRENCY,                                           Appeal from
                                                §
                       Appellant,                               116th District Court
                                                §
 v.                                                           of Dallas County, Texas
                                                §
 THE STATE OF TEXAS,                                          (TC # DC12-14720-F)
                                                §
                       Appellee.


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.